Citation Nr: 0119574	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right shoulder.

2.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.  

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for bilateral central 
scotomas.  

5.  Entitlement to service connection for basal cell 
carcinoma of the face.  

6.  Entitlement to service connection for organic heart 
disease with hypertension, status post insertion of 
pacemaker.  

7.  Entitlement to an increased rating for seborrheic 
keratosis of the face, arm, hands, and right ear, currently 
rated as 10 percent disabling, on appeal from the initial 
grant of service connection.

8.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to April 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.

The Board notes that the issues of entitlement of service 
connection for radiation exposure and benign prostatic 
disease, as well as for entitlement to an increased rating 
for post-traumatic stress disorder was included as part of a 
December 1999 statement of the case (SOC).  However, as shown 
as part of a VA Form 9, Appeal to Board of Veterans' Appeals, 
dated in June 1999, the veteran is shown to have withdrawn 
his appeal as to the above-listed three issues.  

The issues listed on the title page of this decision, with 
the exception of entitlement to an increased (compensable) 
evaluation for bilateral hearing loss, will be addressed in 
the REMAND section of this decision.

FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 56 
decibels in the right ear and 56 decibels in the left ear, 
with speech recognition ability of 82 percent for the right 
ear and 88 percent for the left ear; the veteran has level IV 
hearing impairment in the right ear and level II hearing 
impairment in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (effective prior to June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (effective June 10, 
1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the evidence of record shows that the veteran 
complains of, in essence, hearing loss.  Specifically, he 
asserts that he experiences a roaring sound in both ears 
approximately 2-3 times per week, at which time he has 
difficulty understanding people. 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that VA has a duty to assist the appellant in 
the development of all facts pertinent to his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.103(a) (2000).  
In the matter of the issue now before the Board concerning 
entitlement to an increased rating for hearing loss, even 
though the RO, in July 1999, did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the July 1999 rating decision that the medical 
evidence of record did not, in essence, satisfy the 
requirements of the pertinent schedular criteria to warrant a 
disability rating higher than that which was awarded the 
veteran for his service-connected bilateral hearing loss.  
Further, the rating decision, as well as the December 1999 
SOC, informed the veteran of the requirements set out in the 
schedular criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and SOC informed him of the information and evidence 
needed to support the grant of a higher rating and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). The Board notes that the veteran has supplied VA 
with several private treatment records, reflecting treatment 
afforded him by various private physicians.  Also, review of 
the evidentiary record does not show that the veteran has 
indicated that there are other medical records which have not 
been obtained by VA and which the review of may be beneficial 
to his increased rating claim.  

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See 38 C.F.R. 
§ 3.326 (2000); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board notes, parenthetically, that it does not appear 
that, following careful review of both the veteran's notice 
of disagreement (VA Form 21-4138 (JF), Statement in Support 
of Claim, dated in October 1999) to the July 1999 rating 
decision on appeal, as well as his substantive appeal (VA 
Form 9, dated in June 2000), the veteran has claimed that his 
service-connected bilateral hearing loss had increased in 
severity.  As such, the Board does not find that an 
additional VA examination is warranted in this instance.  The 
veteran is shown to have been provided VA examinations (ear 
disease and audio) in 1998, in which during the course of the 
examinations the respective examiners recorded the veteran's 
medical history and provided comprehensive examination 
findings as well as a diagnosis.  VA has satisfied its duties 
to notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (1999).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas, supra, at 312-13.  
However, the new regulations were in effect when the July 
1999 rating decision was made, and the RO has considered the 
new regulations.  Also, the veteran has been given notice of 
the new regulations.  See SOC, dated in December 1999.  The 
amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(1998); 64 Fed. Reg. 25202, 25206-25209 (to be codified at 38 
C.F.R. § 4.85 (1999)).  Disability ratings for hearing 
impairment are derived by a mechanical application of VA's 
Schedule for Rating Disabilities (Rating Schedule)  to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

In the instant case, the record shows that entitlement to 
service connection for bilateral hearing loss was granted, at 
a noncompensable evaluation level, by the RO by means of a 
rating decision dated in July 1999, following review of, in 
pertinent part, the veteran's service medical records and the 
reports of VA examinations (audio and ear disease) conducted 
in December 1998.  The noncompensable evaluation assigned by 
the RO in July 1999 has remained in effect since that rating 
action.  

On VA audiological evaluation in December 1998, the veteran's 
right ear auditory thresholds in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz (Hz) were 30, 60, 65, and 70 
decibels, respectively.  These results translate to an 
average puretone threshold of 56 decibels .  Speech 
audiometry testing revealed speech recognition ability of 82 
percent in the right ear.  The veteran's left ear auditory 
thresholds in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz were 25, 60, 70, and 70 decibels, respectively.  
These results translate to an average puretone threshold of 
56 decibels.  Speech audiometry testing revealed speech 
recognition ability of 88 percent in the left ear.  It was 
noted that the veteran had a history of noise exposure in the 
military consisting of rifle/pistol use, flying planes, and 
being on the flight line.  He also gave a history of post-
service noise exposure, such as performing carpentry and 
mechanical work.  The report noted that the veteran did not 
use hearing aids.  The report also included a diagnosis of 
bilateral normal sensitivity from 250 to 1000 Hz, and mild 
sloping to severe sensorineural loss above 1000 Hz.  

A VA ear disease examination report, dated the same day as 
the above-discussed December 1998 VA audio report, included a 
diagnosis of sensorineural hearing loss consistent with noise 
exposure while in the military.  The report also noted that 
acoustic reflexes were not obtained due to the excessive 
fluctuation in the readings.  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 56.  The 
percent of discrimination was 82.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 50 and 57 with the line for percent of 
discrimination from 76 to 82, the resulting numeric 
designation for the right ear is IV.

The average puretone decibel loss for the veteran's left ear, 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four, was also 56.  The percent 
of discrimination was 88.  The resulting numeric designation 
for the left ear is II.  See also 38 C.F.R. § 4.85, Table VI.

With a numeric designation of II for the better ear and IV 
for the poorer ear, the point of intersection on Table VII 
requires assignment of a noncompensable evaluation under 
Diagnostic Code 6100.

The RO has applied the Rating Schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the December 1998 VA audio examination were 55 decibels or 
greater, such findings were not present in all four of the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.  
Furthermore, the audiometric evaluation did not show puretone 
thresholds of either 30 decibels or less at 1,000 Hz or 70 
decibels or more at 2,000 Hz in either ear.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment more nearly approximates the criteria for the next 
higher evaluation, under either the new or old regulations, 
pursuant to 38 C.F.R. § 4.7 (2000).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (2000).  
Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.

Further, the Board notes that the Court has held that unlike 
in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, upon review of the facts of this case, the 
Board points out that the noncompensable disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the appeal 
period of the veteran's current claim.  Id. 


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.


REMAND

As noted above, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Review of the record shows that in December 1998 the veteran 
was afforded several VA examinations.  While these 
examinations are shown to have supplied diagnoses as to all 
of disorders for which the veteran is currently seeking 
service connection, review of the examination reports does 
not show that an opinion was supplied as to the question of 
whether there is, in effect, any relationship between his 
claimed disorders and his period of active duty service.  

Regarding his current claims on appeal for entitlement to 
service connection for degenerative arthritis of the right 
shoulder, degenerative disc disease of the thoracic spine, 
and degenerative disc disease of the lumbar spine, review of 
the December 1998 VA orthopedic examination report shows that 
the veteran informed the examiner that he incurred several 
injuries that affected his right shoulder and upper back 
during his period of service.  He complained of presently 
having right shoulder and back pain.  The report also shows 
that all three of these claimed disorders were diagnosed in 
the course of the examination.  Furthermore, X-rays taken in 
conjunction with the examination are shown to have supported 
the supplied diagnoses.  Pursuant to the provisions of the 
above-discussed Veterans Claims Assistance Act of 2000, as 
well as in order to comply with the statutory duty to assist, 
which includes the providing of notice and examinations or 
obtaining medical opinions when necessary, the veteran should 
be afforded a VA orthopedic examination in an attempt to 
ascertain the nature, severity, and the etiology of the 
disorders for which he is currently seeking service 
connection.  In so doing, as noted above, and also pursuant 
to the Veterans Claims Assistance Act of 2000, the veteran 
should be giving the opportunity to provide VA with lay 
and/or medical evidence which may provide probative evidence 
in support of his claims.  

In reference to the veteran's claim seeking entitlement to 
service connection for bilateral central scotomas, the Board 
notes that he was provided a VA eye examination in December 
1998.  The veteran gave a history of chronic dry eyes as well 
as of seeing a dark spot in his central field of vision 
bilaterally for the past 20 years.  The veteran indicated 
that he believed that the etiology of his claimed dark spot 
symptomatology was as a result of chronic exposure to the sun 
during his flights as a pilot in the Air Force.  

The Board notes that review of the veteran's service medical 
records shows that he was treated in January 1959 for a 
cornea abrasion of the left eye, in March 1967 for 
conjunctivitis of the right eye, in March 1971 for a metallic 
foreign body in his right eye, in October 1971 for 
conjunctivitis of the right eye, and in October 1972 for an 
acid burn of his right eye.  Following VA examination of the 
veteran  in December 1998, the report is shown to include 
diagnoses of refractive error and central scotomas 
bilaterally.  The examiner noted that the etiology of the 
central scotomas was unclear.  Review of the examination 
report also shows that the veteran was to be scheduled for a 
Humphrey visual field examination to better assess the 
subjective visual field defect.  The Board notes that review 
of the record is not shown to include such an examination 
report, nor is it clear that such a visual examination was 
subsequently afforded the veteran following his December 1998 
VA eye examination.  As such, pursuant to the provisions of 
the above-discussed Veterans Claims Assistance Act of 2000, 
as well as in order to comply with the statutory duty to 
assist, which includes the providing of notice and 
examinations or obtaining medical opinions when necessary, 
following the attainment of certain VA records, namely the 
report of the Humphrey visual field examination which was 
shown to have been scheduled for the veteran at the above-
discussed December 1998 VA eye examination, the veteran 
should be afforded a VA eye examination in an attempt to 
ascertain the nature, severity, and the etiology of the 
bilateral central scotomas for which he is currently seeking 
service connection.

Concerning the veteran's current claim for entitlement to 
service connection for basal cell carcinoma of the face, 
post-service private medical records include a pathology 
report dated in June 1997 which indicates that the veteran 
had a skin lesion shaved from his right upper cheek; squamous 
cell carcinoma was diagnosed.  In addition, private medical 
records dated in July and August 1997 show that the veteran 
was diagnosed as having basal cell carcinoma in the area of 
his right eyelid.  In addition, the Board notes that, as 
shown as part of a VA heart examination report dated in 
December 1998, the veteran reported having skin cancer 
removed from his right forearm in 1976.  It was also noted 
that in 1997 he had basal cell carcinoma removed from the 
right side of his face near the external canthus of the right 
eye.  Examination of the veteran's skin was reported to show 
a well-healed scar to the right side of his face near his 
right eye, not causing any functional impairment.  A well-
healed scar was also noted in the area of the veteran's right 
forearm.  Skin cancer was diagnosed.  However, an opinion as 
to the etiology of the veteran's diagnosed skin cancer is not 
shown to have been provided.  As such, in light of the 
provisions included as part of the Veterans Claims Assistance 
Act of 2000, as well as in order to comply with the statutory 
duty to assist, which includes the providing of notice and 
examinations or obtaining medical opinions when necessary, 
the veteran should be afforded a VA skin examination in an 
attempt to ascertain the nature, severity, and the etiology 
of the basal cell carcinoma of the face for which he is 
currently seeking service connection.

In addition, regarding the veteran's claim for entitlement to 
service connection for organic heart disease with 
hypertension, status post insertion of pacemaker, the Board 
notes that review of the veteran's service medical records 
shows that sinus bradycardia was diagnosed in July 1968, 
January 1972, and March 1973.  He is also shown to have been 
treated for chest pain in February 1973.  Review of the 
report of VA heart examination conducted in December 1998 
shows that in 1997 he was diagnosed as having intermittent 
complete heart block and had a pacemaker inserted at that 
time.  A diagnosis of status post complete heart block, 
intermittent, symptomatic, insertion of pacemaker in 1997 was 
provided.  It was also noted that the veteran informed the 
physician that he had a Persantine thallium test done at the 
VA medical facility located in Muskogee, but that no records 
were available for review.  The veteran also informed the 
examiner that he had a heart appointment scheduled at the 
Muskogee VA facility in March 1999.  No records of this March 
1999 scheduled treatment is shown to be associated with the 
record. 

Also of record is shown to be a January 1999 letter from a 
private physician who indicated that he had reviewed certain 
service medical records of the veteran's for the last five 
years of his military career.  The physician opined that 
there was significant evidence that the veteran's recent 
problem with his heart's pacemaking mechanism was present as 
far back as 1968.  He added that slow progression of the 
disease process for nearly 30 years before clinical symptoms 
necessitate intervention is entirely believable.  As such, in 
light of the provisions included as part of the Veterans 
Claims Assistance Act of 2000, as well as in order to comply 
with the statutory duty to assist, which includes the 
providing of notice and examinations or obtaining medical 
record and opinions when necessary, the veteran should be 
afforded a VA heart examination in an attempt to ascertain 
the nature, severity, and the etiology of the organic heart 
disease with hypertension for which he is currently seeking 
service connection.

Concerning the veteran's increased rating claim for his 
service-connected seborrheic keratosis, the veteran asserts, 
in essence, that a rating in excess of 10 percent is 
warranted for this disability.  

Service connection for seborrheic keratosis of the face, arm, 
hands, and right ear dermatitis was initially granted by a 
rating decision dated in July 1999; a 10 percent disability 
evaluation was assigned.  The disorder was rated pursuant to 
Diagnostic Code 7806 of VA's Schedule for Rating 
Disabilities.  

Review of the VA examination report, dated in December 1998, 
shows that the veteran informed the examiner that he had been 
treated on multiple occasions for actinic and seborrheic 
keratosis on his ears, face, arms, and hands.  He added that 
he had recently used Efudex for his actinic keratosis.  
Examination of the veteran's skin was reported to show 
multiple actinic keratosis of his right ear, face, both 
hands, and the right forearm.  A small scar was noted to be 
in the area of the veteran's right upper back, which was 
described as well-healed and non-tender.  A diagnosis of 
multiple actinic and seborrheic keratosis of the right ear, 
face, right forearm, and the dorsum of both hands was 
diagnosed.  

Review of the record does not show that an attempt has been 
made to obtain the records of treatment which the veteran 
indicated he had been provided for his actinic and seborrheic 
keratosis in the course of his December 1998 VA heart 
examination.  Additionally, as was discussed above, he also 
mentioned in December 1998 that he had recently taken Efudex 
for treatment of his actinic keratosis.  As such, the veteran 
should be requested to inform VA as to when and where he was 
afforded this treatment for his skin, following which VA 
should attempt to obtain the records.  

Also, while review of the December 1998 VA examination shows 
that multiple actinic and seborrheic keratosis was diagnosed, 
the examiner did not include findings reflective of whether 
the veteran's service-connected skin condition exhibited 
eczema-like symptomatology, with exudation or constant 
itching, extensive lesions, or marked disfigurement.  See 
Diagnostic Code 7806.  Thus, the Board is of the opinion that 
a thorough and contemporaneous examination should be 
conducted.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to furnish signed authorizations for 
release to the VA of private medical 
records with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
The veteran should be specifically 
requested to inform VA as to the names 
and addresses of the physicians who 
treated him for his skin cancer in 1976 
and recently for his actinic and 
seborrheic keratosis.  All records 
obtained should be added to the claims 
folder.  

2.  The RO should seek to obtain all 
medical treatment records associated with 
treatment afforded the veteran at the VA 
medical facility located in Muskogee.  In 
addition, the RO should seek to obtain 
the report of Humphrey visual field 
testing which was discussed as part of 
the December 1998 VA eye examination.  
All records obtained should be associated 
with the claims folder. 

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
nature, severity, and etiology of his 
right shoulder, thoracic spine, and 
lumbar spine disabilities.  The 
examination should include all necessary 
tests and studies, including X-rays.  If 
a diagnosis as to either a right 
shoulder, thoracic spine, or lumbar spine 
disorder is made, the examiner should 
specify whether it is at least as likely 
as not that the diagnosed disorder(s) is 
related to the veteran's period of active 
service.  The claims folder and a copy of 
this Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination.  A complete rationale 
for any opinions expressed should be 
included in the examination report.

4.  A VA examination by an 
ophthalmologist should be performed in 
order to determine the nature, severity, 
and etiology of any eye disorder, to 
include bilateral central scotomas.  If a 
diagnosis of a disorder of the eyes is 
made, the examiner should specify whether 
it is at as least likely as not that the 
disorder is related to the veteran's 
period of active service.  The examiner 
should be requested to provide comment 
regarding the Humphrey visual field 
testing results discussed as part of the 
December 1998 VA eye examination, if so 
obtained.  In the event that the report 
of Humphrey visual field testing is not 
so obtained, the examiner should schedule 
the veteran for such an examination.  The 
claims folder and a copy of this Remand 
must be made available to and thoroughly 
reviewed by the examiner prior to the 
examination.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

5.  A VA examination by a dermatologist 
should be performed in order to determine 
the nature, severity, and etiology of any 
basal cell carcinoma of the face as well 
as any seborrheic keratosis of the face, 
arm, hands, and right ear.  If a 
diagnosis of basal cell carcinoma of the 
face is made, the examiner should specify 
whether it is at as least likely as not 
that the disorder is related to the 
veteran's period of active service.  
Additionally, regarding the veteran's 
service-connected seborrheic keratosis of 
the face, arm, hands, and right ear, the 
examiner should comment as to whether the 
veteran's skin disorder is manifested by 
eczema-like symptomatology with 
exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area; or eczema-like symptomatology, with 
exudation or constant itching, extensive 
lesions, or marked disfigurement.  The 
claims folder and a copy of this Remand 
must be made available to and thoroughly 
reviewed by the examiner prior to the 
examination.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

6.  The veteran should also be scheduled 
for a comprehensive VA cardiology 
examination in order to determine the 
nature, severity, and etiology of any 
cardiovascular (to include hypertension) 
pathology.  The examination must be 
conducted by an appropriate cardiologist.  
All indicated tests should be conducted.  
The claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the study.  The 
examiner is requested to express an 
opinion regarding the etiology of any 
diagnosed heart disease, and state 
whether any of the current findings are 
related to the veteran's period of active 
service.  The VA examiner should also be 
requested to provide comment concerning 
the above-discussed January 1999 letter 
provided by a private physician, which, 
essentially, related the veteran's recent 
heart pacemaking mechanism problem with 
his period of service.  The examination 
report must reflect a review of pertinent 
material in the claims folder, including 
the service medical records.  The report 
of the examination should include the 
complete rationale for all opinions 
expressed.

7.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

8.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

9.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the Veterans 
Claims Assistance Act of 2000.

10.  Finally, after undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issues in appellate status, taking 
into account all applicable laws and 
regulations.  If the RO denies any 
benefit sought, it should provide the 
appellant and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

When this development has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



